UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                      No. 18-2811
                                     _____________

                              NICHOLAS BERGAMATTO,
                                           Appellant

                                            v.

          BOARD OF TRUSTEES OF THE NYSA- ILA PENSION FUND;
                          CHARLES WARD
                          _______________

                      On Appeal from the United States District Court
                             for the District of New Jersey
                                 (D.C. No. 2-16-cr-5484)
                          District Judge: Hon. Kevin McNulty
                                    _______________

                        Submitted Under Third Circuit LAR 34.1(a)
                                      June 3, 2019

        Before: SMITH, Chief Judge, JORDAN, and MATEY, Circuit Judges.

                                    _______________

                             ORDER AMENDING OPINION
                                    _______________


      IT IS ORDERED that the opinion in the above case, filed August 6, 2019, be

amended as follows:
      Page 16, footnote 15, the last line:

             “supra note 11” should be changed to “supra note 12”.


                                                 By the Court,


                                                  s/ Kent A. Jordan
                                                 Circuit Judge
Dated: August 13, 2019




                                             2